EXHIBIT 32.2 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the annual report of Arkados Group, Inc. (the “Company”) on Form 10-K for the period ending May 31, 2010 as filed with the Securities and Exchange Commission on August 14, 2009 (the “Report”), I, Larry L Crawford, Chief Financial Officer of the Company, certify, pursuant to 18 U.S.C. ss. 1350, as adopted pursuant to ss. 906 of the Sarbanes-Oxley Act of 2002, that: The Report fully complies with the requirements of section 13(a) or 15(d) of the Securities Exchange Act of 1934; and The information contained in the Report fairly presents, in all material respects, the financial condition and result of operations of the Company. /s/ Larry L Crawford Larry L Crawford Chief Financial Officer September 13, 2010
